[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              November 25, 1992 Date of Application           December 3, 1992 Date Application Filed        December 4, 1992 Date of Decision              November 22, 1994
Application for review of sentence imposed by the Superior Court, Judicial District of New London.
Docket Number CR10-199943
Michael R. Hasse, Esq., Defense Counsel, for Petitioner
Michael Regan, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
CT Page 12476
The petitioner entered guilty pleas to violations of § 21a-277(a), Possession of Narcotics, and § 53a-167a, Interfering with a police officer.
He was sentenced to the maximum term of 7 years on the narcotics count, but received a 1 year concurrent term on the interfering count, for a total effective sentence of 7 years.
Defense counsel asks for a two year reduction claiming the petitioner has committed himself to rehabilitation (a position echoed by the petitioner himself in his comments to the Division). Counsel claims the prior record is mostly misdemeanors, which while it is statistically correct since he has approximately 25 misdemeanor convictions as opposed to 5 felonies previous to this case-hardly qualifies as minimal or a mitigating record.
His misdemeanors include four convictions for resisting arrest and his felonies include Burglary, Assault and Assaulting a police officer.
In this case a police officer attempted to search the petitioner at 1:45 A.M. after observing suspicious activity. The petitioner had to be subdued after a struggle, and found to be carrying crack-cocaine.
As noted in the pre-sentence report there is little, if any, prospect that the petitioner is willing to conform his behavior to the rules of a civilized community. Prior efforts at probationary sentences ended in revocation proceedings.
The sentencing court had ample reason, considering the petitioner's background, to impose a sentence close to the maximum.
Reviewing this sentence pursuant to the standards for review set forth in Practice Book § 942, the Division concludes that the sentence imposed was neither disproportionate nor inappropriate and we affirm the sentence. CT Page 12477
Klaczak, Norko and Miano, J.s, participated in this decision.